


Exhibit 10.1


July 3, 2013
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-1306
Attn: Real Estate Capital Services
Ladies and Gentlemen:
Pursuant to the provisions of Section 5.08 of the Fourth Amended and Restated
Credit Agreement dated as of February 21, 2013 (as the same may be varied,
extended, supplemented, consolidated, replaced, increased, renewed, modified or
amended from time to time, the “Credit Agreement”), by and among Forest City
Rental Properties Corporation, an Ohio corporation (“Borrower”), KeyBank
National Association (“KeyBank”), for itself and as Administrative Agent, PNC
Bank, National Association (“PNC”), for itself and as Syndication Agent, Bank of
America, N.A., for itself and as Documentation Agent and the other Banks from
time to time party thereto, the Borrower hereby requests an increase in the
Total Revolving Loan Commitments as further set forth below.
1.In connection with the request for such increase:
(a)    Request for Increase. Borrower hereby requests an increase in the Total
Revolving Loan Commitments from $465,000,000.00 to $500,000,000.00 pursuant to
Section 5.08 of the Credit Agreement (the “Increase”).
(b)    Certifications. Each of Borrower and Parent certifies that:
(i)    as of the date hereof and as of the effective date of the Increase, both
immediately before and after giving effect to the Increase, there exists and
shall exist no Possible Default or Event of Default;
(ii)    as of the date hereof, the representations and warranties made by or on
behalf of Borrower and Parent in the Credit Agreement, the Guaranty and the
other Related Writings or otherwise made by or on behalf of Borrower or Parent
in connection therewith or after the date thereof were true and correct in all
material respects when made, are true and correct in all material respects as of
the date hereof, and shall be true and correct in all material respects as of
the effective date of the Increase (except to the extent of changes resulting
from transactions permitted by the Credit Agreement, the Guaranty and each other
Related Writing, and except that if any representation and warranty is as of a
specified date, such representation and warranty shall be true and correct in
all material respects as of such date) both immediately before and after giving




--------------------------------------------------------------------------------




effect to the Increase, as though such representations and warranties were made
on and as of that date; and
(iii)    Borrower has paid all fees required by Section 5.08 of the Credit
Agreement.
(c)    New Commitment.
(i)    Borrower hereby acknowledges and agrees that following satisfaction of
all conditions precedent to the effectiveness of the Increase as provided in
Section 5.08 of the Credit Agreement, the amount of each Bank’s Commitment shall
be the amount set forth on Exhibit A attached hereto and the Total Revolving
Loan Commitments under the Credit Agreement will include the Increase.
(ii)    In connection with the Increase, (x) Citibank, N.A. (“New Bank”) shall
be issued a Revolving Loan Note in the principal face amount of $30,000,000.00
and New Bank shall, as of the date thereof, become a “Bank” under the Credit
Agreement with a Commitment in the amount set forth opposite New Bank’s name on
Exhibit A attached hereto (the “New Commitment”) and (y) KeyBank shall be issued
a replacement Revolving Loan Note in the principal face amount of $50,000,000.00
and PNC shall be issued a replacement Revolving Loan Note in the principal face
amount of $50,000,000.00 and each such Bank shall, as of the date thereof, have
a Commitment in the amount set forth opposite such Bank’s name on Exhibit A
attached hereto. Each such new or replacement note shall, as of the date of
issuance of same, be a “Revolving Loan Note” under the Credit Agreement.
2.    New Bank Agreements, Acknowledgements and Representations. By its
signature below, New Bank, subject to the terms and conditions hereof, hereby
agrees to perform all obligations with respect to its New Commitment as if such
New Bank were an original Lender under and signatory to the Credit Agreement
having a Commitment, as set forth above, equal to its New Commitment, which
obligations shall include, but shall not be limited to, the obligation of New
Bank to make Revolving Loans to Borrower with respect to its New Commitment, the
obligation to pay amounts due in respect of Swing Loans as required under
Section 2.07 of the Credit Agreement, the obligation to pay amounts due in
respect of draws under Letters of Credit as required under Section 3.01 of the
Credit Agreement, and in any case the obligation to indemnify the Administrative
Agent as provided therein. New Bank makes and confirms to the Administrative
Agent and the other Banks all of the representations, warranties and covenants
of a Bank under Article XII of the Credit Agreement. Further, New Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent, or on any affiliate or subsidiary thereof or any other
Bank and based on the financial statements supplied by Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to become a Bank under the Credit Agreement. Except as
expressly provided in the Credit Agreement, the Administrative Agent shall have
no duty or responsibility whatsoever, either initially or on a continuing basis,
to provide New Bank with any credit or other information with respect to
Borrower or Parent or to notify New Bank of any Possible Default or Event of
Default. New Bank has not relied on the Administrative Agent as to any legal or
factual matter in connection therewith or in connection with the transactions
contemplated thereunder. New Bank (i) represents and warrants

2



--------------------------------------------------------------------------------




that it is (1) legally authorized to enter into this agreement and (2) a
commercial bank, financial institution, mutual fund or institutional “accredited
investor” (as such term is used in Regulation D of the Securities Act of 1933,
as amended); (ii) confirms that it has received a copy of the Credit Agreement
and each of the other Related Writings, together with copies of the financial
statements requested by New Bank and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision in taking or
not taking action under the Credit Agreement; (iii) agrees that it will,
independently and without reliance upon any Administrative Agent or any Bank and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iv) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; and (v) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Bank. If New Bank is organized
under the laws of a jurisdiction outside the United States, New Bank
acknowledges and confirms that it has delivered to the Administrative Agent and
Borrower the forms prescribed by the Internal Revenue Service of the United
States certifying as to New Bank’s status for purposes of determining exemption
from United States withholding taxes with respect to all payments to be made to
New Bank under the Credit Agreement and the Revolving Loan Notes or such other
documents as are necessary to indicate that all such payments are subject to
such taxes at a rate reduced by an applicable tax treaty. New Bank acknowledges
and confirms that its address for notices is as set forth on its signature page
hereto.
3.    Other Conditions. Borrower and Parent represent and warrant that all other
conditions to the Increase set forth in Section 5.08 of the Credit Agreement
have been satisfied.
4.    Definitions. Terms defined in the Credit Agreement are used herein with
the meanings so defined.



3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, we have hereunto set our hands this 3rd day of July, 2013.


BORROWER:
 
FOREST CITY RENTAL PROPERTIES
CORPORATION, an Ohio corporation
 
 
By:          /s/ ROBERT G. O'BRIEN
Name: Robert G. O'Brien
Title: Executive Vice President
 
 
PARENT:
 
FOREST CITY ENTERPRISES, INC., an Ohio
corporation
 
 
By:          /s/ ROBERT G. O'BRIEN
Name: Robert G. O'Brien
Title: Executive Vice President and
                Chief Financial Officer
 






[Signature Page to Commitment Increase Letter (2013)]

--------------------------------------------------------------------------------




For purposes of the matters set forth in
Section 2 above:


NEW BANK:


CITIBANK, N.A.




 




By:          /s/ John C. Rowland
Name: John C. Rowland
Title: Vice President
 
Address: 
Citibank, N.A.
388 Greenwich Street, 23rd Floor
New York, New York 10013
Attn: Bryce Hong




[Signature Page to Commitment Increase Letter (2013)]

--------------------------------------------------------------------------------




ACKNOWLEDGED:


KEYBANK NATIONAL ASSOCIATION,
as Agent


By:                 /s/ Sara Smith
Name: Sara Smith
Title: AVP







KEYBANC CAPITAL MARKETS,
as Lead Arranger


By:                 /s/ Tim Klespies
Name: Tim Klespies
Title: Director






[Signature Page to Commitment Increase Letter (2013)]

--------------------------------------------------------------------------------




EXHIBIT A
COMMITMENTS
Bank
Maximum Amount
 
 
KeyBank National Association


$50,000,000.00


PNC Bank, National Association


$50,000,000.00


Bank of America, N.A.


$47,500,000.00


U.S. Bank National Association


$45,000,000.00


The Bank of New York Mellon


$42,500,000.00


The Huntington National Bank


$40,000,000.00


Fifth Third Bank


$30,000,000.00


Manufacturers and Traders Trust Company


$30,000,000.00


Citibank, N.A.


$30,000,000.00


Goldman Sachs Lending Partners LLC


$25,000,000.00


Morgan Stanley Senior Funding, Inc.


$25,000,000.00


Barclays Bank plc


$25,000,000.00


Comerica Bank


$20,000,000.00


FirstMerit Bank, N.A.


$20,000,000.00


First Niagara Bank, N.A.


$20,000,000.00


TOTAL


$500,000,000.00







